Exhibit 10.2

 

WYOMISSING PROFESSIONAL CENTER

 

SUMMARY OF LEASE TERMS

 

The terms of this Lease (the “Lease”) set forth on these summary pages (the
“Summary”) are for convenience and are subject to further explanation in the
Lease.  All terms defined on these summary pages are incorporated by reference
into the Lease as if set forth in their entirety therein.

 

 

 

 

 

Reference

 

 

 

 

 

 

 

1.

 

Landlord’s Name and Address:

 

38

 

 

 

 

 

 

 

 

 

Wyomissing Professional Center, Inc.

(the “Landlord”)

825 Berkshire Boulevard - Suite 203

Wyomissing, Pennsylvania 19610

Attention: Mr. Stephen J. Najarian

 

 

 

 

 

 

 

 

 

2.

 

Tenant’s Name and Address:

 

38

 

 

 

 

 

 

 

 

 

Penn National Gaming, Inc.

(the “Tenant”)

825 Berkshire Boulevard

Suite 200

Wyomissing, PA 19610

 

 

 

 

 

 

 

 

 

3.

 

Leased Premises:

 

1

 

 

 

 

 

 

 

 

 

The area shown on Exhibit “A” attached hereto and made a part hereof (the
“Premises”), containing approximately 5,500 square feet of rentable floor area
situate on the ground floor of a building located at 875 Berkshire Boulevard,
Wyomissing, PA 19610 (the “Building”) constructed on the land. The Building
contains approximately 27,702 square feet of rentable floor area. Determination
of actual rentable and usable areas will be made subsequent to completion of
design of Tenant interior layout, and the space will be measured in accordance
with BOMA standards.

 

 

 

 

 

 

 

 

 

4.

 

Building Location:

 

1

 

 

 

 

 

 

 

 

 

The Building is located on a tract of land (the “Land”) consisting of
approximately 15 acres, located on the North side of Berkshire Boulevard, and
the East side of Paper Mill Road in the Borough of Wyomissing, Berks County,
Pennsylvania.

 

 

 

 

i

--------------------------------------------------------------------------------


 

5.

 

Parking Spaces:

 

1

 

 

 

 

 

 

 

 

 

In connection with its use of the Premises, Tenant shall have the right to use a
total of (22) undesignated parking spaces of which five (5) spaces may be
designated (collectively, the “Parking Spaces”) in the parking area adjacent to
the Building.

 

 

 

 

 

 

 

 

 

6.

 

Date of Lease:

 

2

 

 

 

 

 

 

 

 

 

April 5, 2005

 

 

 

 

 

 

 

 

 

7.

 

Commencement Date:

 

2

 

 

 

 

 

 

 

 

 

The term of this Lease shall commence on the first to occur of (a) the date on
which Tenant takes occupancy of or commences business at the Premises, or
(b) the date of substantial completion, being the date when a certificate of
occupancy for the Premises is issued by the applicable municipal authority, or
(c) June 1, 2005 the “Commencement Date”).

 

 

 

 

 

 

 

 

 

8.

 

Term:

 

2

 

 

 

 

 

 

 

 

 

Three (3) years from the first day of the first full month of occupancy after
the Commencement Date (the “Term”). Tenant shall have the option to extend this
lease for one (1) period of five (5) years (the “Renewal Period”) on the same
terms and conditions as contained in the Lease for the initial Term.

 

 

 

 

 

 

 

 

 

9.

 

Fixed Annual Minimum Rent:

 

3

 

 

 

 

 

 

 

 

 

Starting rent based on $12.50 per rentable square foot. Rent to be pro-rated
during any partial months. 2.5% annual increase over prior year’s Annual Minimum
Rent.

 

 

 

 

Period

 

Lease
Year

 

Approx.
RSF

 

Rate
PRSF

 

Annual
Min Rent

 

Monthly
Min Rent

 

Initial Term

 

1

 

5,500

 

$

12.50

 

$

68,750.00

 

$

5,729.17

 

 

 

2

 

 

 

$

12.81

 

$

70,468.75

 

$

5,872.40

 

 

 

3

 

 

 

$

13.13

 

$

72,230.47

 

$

6,019.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renewal Period

 

4

 

 

 

$

13.46

 

$

74,036.23

 

$

6,169.69

 

 

 

5

 

 

 

$

13.80

 

$

75,887.14

 

$

6,323.93

 

 

 

6

 

 

 

$

14.14

 

$

77,784.31

 

$

6,482.03

 

 

 

7

 

 

 

$

14.50

 

$

79,728.92

 

$

6,644.08

 

 

 

8

 

 

 

$

14.86

 

$

81,722.15

 

$

6,810.18

 

 

ii

--------------------------------------------------------------------------------


 

10.

 

Tenant’s Share of Expenses (“Premises Expenses”):

 

4(c)

 

 

 

 

 

 

 

 

 

Tenant to pay full pro-rata share of all operating expenses. First year budget
estimated at $3.94 per square foot of rentable floor area, not including
in-suite janitorial expenses.

 

Exhibit “B”

 

 

Lease
Year

 

Expenses
Est PRSF

 

Annual
Est Expenses

 

Monthly
Est Expenses

 

1

 

$

3.94

 

$

21,670.00

 

$

1,805.83

 

 

11.

 

Building Standard Work Allowance:

 

10

 

 

 

 

 

 

 

 

 

No allowance to be provided by Landlord. The entire cost for the Fit – Up
improvements to be borne by the Tenant

 

 

 

 

 

 

 

 

 

12.

 

Security Deposit:

 

5

 

 

 

 

 

 

 

 

 

Waived

 

 

 

 

 

 

 

 

 

13.

 

Use of Premises:

 

6

 

 

 

 

 

 

 

 

 

General office uses (the “Permitted Use”).

 

 

 

 

iii

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Landlord and
Tenant have caused this Summary of Lease Terms to be duly executed this 5th day
April, 2005.

 

THIS LEASE MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE PRESIDENT OR
VICE PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT SECRETARY, UNLESS THE
BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN
WHICH EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE,
MUST BE FURNISHED TO LANDLORD.

 

 

 

 

“LANDLORD”:

 

 

 

 

 

 

 

WYOMISSING PROFESSIONAL CENTER, INC.,

 

 

 

a Pennsylvania corporation

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Stephen J. Najarian

 

 

 

 

 

Stephen J. Najarian, President

 

 

 

 

 

 

 

 

 

 

 

“TENANT”:

 

 

 

 

 

 

 

PENN NATIONAL GAMING, INC.,

 

 

 

a Pennsylvania corporation

 

 

 

 

WITNESS:

 

 

 

 

By:

    /s/ Susan M. Motgomery

 

 

By:

/s/ Robert S. Ippolito

 

 

 

 

 

Name:

Susan M. Motgomery

 

 

Name:

Robert S. Ippolito

 

 

 

 

 

 

 

 

Title:

Vice President, Secretary & Treasurer

 

 

 

 

 

 

 

 

Date:

April 5, 2005

 

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

PREMISES

 

 

 

 

2.

TERM

 

 

 

 

3.

RENT

 

 

 

 

4.

TENANT’S SHARE OF EXPENSES

 

 

 

 

5.

SECURITY DEPOSIT

 

 

 

 

6.

USE

 

 

 

 

7.

SERVICES AND FACILITIES

 

 

 

 

8.

UTILITIES

 

 

 

 

9.

CONSTRUCTION OF BUILDING

 

 

 

 

10.

BUILDING STANDARD WORK ALLOWANCE

 

 

 

 

11.

SIGNS

 

 

 

 

12.

AFFIRMATIVE COVENANTS OF TENANT

 

 

 

 

13.

NEGATIVE COVENANTS OF TENANT

 

 

 

 

14.

NO MECHANICS’ LIENS

 

 

 

 

15.

LANDLORD’S RIGHT TO ENTER

 

 

 

 

16.

RELEASE OF LANDLORD

 

 

 

 

17.

ASSIGNMENT AND SUBLETTING

 

 

v

--------------------------------------------------------------------------------


 

18.

ENVIRONMENTAL COMPLIANCE

 

 

 

 

19.

INDEMNIFICATION

 

 

 

 

20.

LIABILITY INSURANCE

 

 

 

 

21.

FIRE OR OTHER CASUALTY

 

 

 

 

22.

WAIVER OF SUBROGATION

 

 

 

 

23.

NO IMPLIED EVICTION

 

 

 

 

24.

CONDEMNATION

 

 

 

 

25.

LANDLORD’S RIGHT TO PAY TENANT EXPENSES

 

 

 

 

26.

EVENTS OF DEFAULT

 

 

 

 

27.

LANDLORD’S REMEDIES

 

 

 

 

28.

CONFESSION OF JUDGMENT FOR DAMAGES

 

 

 

 

29.

CONFESSION OF JUDGMENT IN EJECTMENT

 

 

 

 

30.

RIGHT OF ASSIGNEE OF LANDLORD

 

 

 

 

31.

REMEDIES CUMULATIVE

 

 

 

 

32.

TENANT’S WAIVERS

 

 

 

 

33.

ATTORNMENT

 

 

 

 

34.

SUBORDINATION

 

 

 

 

35.

EXECUTION OF DOCUMENTS

 

 

 

 

36.

ESTOPPEL AGREEMENTS

 

 

vi

--------------------------------------------------------------------------------


 

37.

CONDOMINIUM CONVERSION

 

 

 

 

38.

NOTICES

 

 

 

 

39.

BINDING EFFECT

 

 

 

 

40.

SURVIVAL OF VALID TERMS

 

 

 

 

41.

ENTIRE AGREEMENT

 

 

 

 

42.

PROHIBITION AGAINST RECORDING

 

 

 

 

43.

INTERPRETATION

 

 

 

 

44.

LIABILITY OF LANDLORD

 

 

 

 

45.

CAPTIONS AND HEADINGS

 

 

 

 

46.

NO BROKERAGE COMMISSION

 

 

 

 

47.

QUIET ENJOYMENT

 

 

 

 

48.

WAIVER OF TRIAL BY JURY

 

 

 

 

49.

OWNER’S ASSOCIATION

 

 

vii

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

IN CONSIDERATION of the mutual promises contained herein, and intending to be
legally bound hereby, Landlord and Tenant, in addition to the foregoing Summary,
agree as follows:

 

1.             PREMISES.  Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the Premises.  In connection with its use of the Premises,
Tenant shall have the right to use the Parking Spaces.

 

2.             TERM.

 

(a)           The Term of this Lease shall commence on the Commencement Date,
unless construction is delayed as provided in Paragraph 9(b).

 

(b)           Within thirty (30) days after the Commencement Date, Landlord and
Tenant shall execute a letter agreement specifying the Commencement Date. 
Failure to execute such letter agreement shall in no way cause this Lease not to
remain in full force and effect.

 

(c)           The Term of the Lease shall be three (3) years and shall include a
renewal period as defined in Section 2.(d) below.

 

(d)           Provided Tenant has not given written notice to Landlord at least
one hundred eighty (180) days prior to the expiration of the initial three (3)
year term that it intends to terminate the Lease at the end of the initial term,
the Lease shall automatically renew for one (1) five (5) year renewal period
(the “Renewal Period”) under the same terms and conditions of the initial lease
period.

 

(e)            Tenant shall surrender and deliver up the Premises at the end of
the Term of this Lease in good order and condition as of the date of execution
hereof, reasonable use and natural wear and tear excepted.  If Tenant fails to
surrender the Premises to Landlord on the date as required herein, Tenant shall
hold Landlord harmless from all damages, direct and indirect, resulting from
Tenant’s failure to surrender the Premises as herein provided, including but not
limited to claims made by a succeeding tenant resulting from Landlord’s
inability to deliver the Premises, or any part thereof, due to Tenant’s failure
to surrender the Premises.

 

Should the Tenant, without the express written consent of the Landlord, continue
to hold and occupy the Premises after the expiration of the Term of this Lease,
such holding over shall be considered a tenancy at sufferance, and not for any
other term whatsoever, which may be terminated by the Landlord at the will of
the Landlord by giving Tenant written notice thereof, and at any time thereafter
the Landlord may re-enter and take possession of the Premises, by force or
otherwise.  Rent during any such holding over shall be charged and paid by
Tenant at the rate of 150% of the monthly rent reserved herein as the monthly
rental due for that month immediately preceding the holding over.

 

(f)            Definition of Lease Year: A “Lease Year,” as herein referred to,
shall consist of that full twelve (12) month period commencing on the first day
of the first full month during which this Lease is in full force and effect and
of each full twelve (12) month period thereafter.  If the

 

2

--------------------------------------------------------------------------------


 

Commencement Date of this Lease, as provided aforesaid, is a day not the first
day of the month, the first lease year shall consist of the remainder of that
first month and the first full twelve (12) months thereafter.

 

3.             RENT.

 

(a)           During the term of this Lease, Tenant shall pay Landlord the
Annual Minimum Rent in equal monthly installments.  To the extent that the
actual rentable floor area of the Premises is different from the area shown on
the Summary, as certified by Landlord’s architect, the Annual Minimum Rent shall
be adjusted accordingly.

 

(b)           All rent shall be payable in advance, without demand, on the first
day of each calendar month during the term of this Lease, except the first
monthly installment shall be paid upon the signing of this Lease.  The first and
last monthly payments shall be prorated on a per diem basis for any period less
than a full calendar month.

 

(c)           All rent and additional rent shall be payable without any
deduction, offset or counterclaim.  All rent and additional rent due hereunder
shall be payable in immediately available funds at Landlord’s address set forth
in the Summary or at such other place as may be designated by Landlord.

 

(d)           Tenant shall also pay as rent any sums which may become due by
reason of the failure of Tenant to comply with any covenants of this Lease and
any damages, costs, expenses and reasonable attorneys’ fees which Landlord may
incur by reason of any failure on Tenant’s part to comply with any covenants of
this Lease.

 

(e)           Tenant shall pay a late charge at the rate of ten percent (10%) on
each dollar of rent, or any other sum collectible as rent under this Lease,
which is not paid within ten (10) days after the same is due.

 

(f)            This Lease shall be deemed and construed to be a “net-net-net”
lease, so that the Annual Minimum Rent provided for herein shall be an absolute
net return to Landlord throughout the term of this Lease, free of any expense,
charge or other deduction whatsoever, with respect to the Premises and/or the
ownership, leasing, operation, maintenance, repair, rebuilding, use or
occupation thereof, or of any portion thereof, or with respect to any interest
of Landlord therein, except as may be expressly provided for otherwise herein.

 

4.             TENANT’S SHARE OF EXPENSES.

 

(a)           In addition to the payment of Annual Minimum Rent as provided
herein, Tenant shall pay as additional rent hereunder its proportionate share
(as described in Paragraph 4(c)) of all Expenses (as hereinafter defined)
incurred during each calendar year of the term of this Lease, as provided
herein.  For purposes hereof, “Expenses” shall mean all real estate taxes, real
estate assessments, insurance premiums (other than Tenant’s liability
insurance), and other costs and expenses of every type and character incurred by
Landlord in operating and maintaining the Building and the Land (or portion of
the Land relating to the Building), including without limitation, the common
areas thereof, all fixtures and equipment therein or thereon, water and sewer
charges as metered, repair and

 

3

--------------------------------------------------------------------------------


 

maintenance of fixtures, equipment and utility systems relating to the Premises,
janitorial services (if any) provided to Tenant, trash removal costs pertaining
to the Building, grass cutting, landscape maintenance, snow removal and parking
area repair, maintenance, repaving, cleaning and striping, costs of lighting the
parking area, and all fees, charges and expenses imposed or assessed against the
Building and its owner(s) by any applicable owners association.  Expenses shall
be pre-paid on a monthly basis during each calendar year of the term of this
Lease as provided herein.  Attached hereto as Exhibit ”B” and made a part hereof
is the current budget estimate and operating description for the operation of
the Building and the Land.  All items on the budget shall be included as
Expenses, but other Expenses may be incurred from time to time.

 

(b)           For purposes hereof, “Expenses” shall not include:

 

(i)  Costs for which Landlord is reimbursed or indemnified (either by an
insurer, condemnor, tenant, warrantor or otherwise) or, in the event Landlord
fails to properly insure the Building, then Expenses shall not include expenses
for which Landlord would have been reimbursed if Landlord had adequately insured
the Building.

 

(ii)  Expenses incurred in leasing or procuring tenants, including lease
commissions, advertising expenses, management and leasing offices, lease
negotiation and review, expenses and renovating space for tenants, and legal
expenses incurred in enforcing the terms of any tenant leases.

 

(iii)  Interest or amortization payments on any mortgages.

 

(iv)  Costs representing an amount paid to an affiliate of Landlord which is in
excess of the amount which would have been paid in the absence of such
relationship.

 

(v)  Costs specifically billed to and paid by specific tenants, including,
without limitation, expenses for work performed for other tenants in the
Building and expenses to be billed to other tenants for excess utility use or
other services that are beyond normal office use.  There shall be no duplication
of costs or reimbursement.

 

(vi)  Depreciation and costs incurred by Landlord for alterations that are
considered capital improvements and replacements under generally accepted
accounting principles consistently applied, except that the annual amortization
of these costs shall be included in the following two instances:

 

(A)          The annual amortization over its useful life (not to be less than
ten (10) years) with a reasonable salvage value on a straight line basis of the
cost of any improvement made by Landlord and required by any changes in
applicable laws, rules, or regulations of any governmental authority enacted
after the Building was fully assessed as a completed and occupied unit and the
Lease was signed.

 

(B)           The annual amortization over its useful life (not to be less than
ten (10) years) with a reasonable salvage value on a straight line basis of the
cost of any equipment or capital improvements made by Landlord after the
Building was fully assessed as a completed and occupied unit and the Lease was
signed, as a labor-saving

 

4

--------------------------------------------------------------------------------


 

measure or to accomplish other savings in operating, repairing, managing, or
maintaining of the Building or Land, but only to the extent of the savings
realized.

 

(vii)  Salaries other than salary for a building manager and/or maintenance
personnel or salary reimbursement to the Landlord equal to $0.25 per rentable
square foot of floor area annually.

 

(viii)  Landlord’s personal property and Landlord’s own occupancy costs, if any,
in the Building.

 

(c)           The portion of Expenses which are applicable to the Premises (the
“Premises Expenses”) shall be determined by multiplying the Expenses by a
fraction, the numerator of which is the rentable floor area of the Premises as
shown on the Summary and the denominator of which is the aggregate number of
rentable floor area in the Building as shown on the Summary.  In addition,
Tenant shall have responsibility for the entire amount of Expenses relating
directly to the cost of operating the Premises, which does not include any other
portion of the Building Common Area, such as janitorial services or the repair,
maintenance, or Tenant required modification of the heating, ventilating or
air-conditioning (“HVAC”) system relating directly to the Premises.  Tenant
shall be responsible for its proportionate share of the entire amount of
janitorial services and maintenance costs relating directly to the Building
Common Area, on an occupied area basis.

 

(d)           Tenant agrees to pay Landlord as additional rent hereunder all
Premises Expenses incurred during the term of this Lease, including any and all
increases in the Premises Expenses.

 

(e)           Tenant shall pay Landlord monthly, in advance, on the first day of
each calendar month during the term of this Lease, and pro rata for the fraction
of any month, the sum estimated by Landlord to be one-twelfth (1/12th) of 
Tenant’s share of all Premises Expenses.  If at any time and from time to time
it is determined by Landlord that Tenant’s estimated payments will be
insufficient to pay Tenant’s share of such Premises Expenses, the Landlord shall
have the right to adjust the amount of Tenant’s estimated payments upon thirty
(30) days prior written notice, and Tenant agrees to thereafter pay the adjusted
estimated payment on a monthly basis.

 

(f)            Within one hundred twenty (120) days after the end of each
calendar year, Landlord shall deliver to Tenant (i) a written itemization of
Expenses for the prior Lease year and (ii) an estimate of the then current Lease
year’s Expenses and Tenant’s share of the Premises Expenses.  An adjustment
shall be made between the aggregate total of Tenant’s share of estimated
Premises Expenses actually paid by Tenant during the prior Lease year, and
Tenant’s share of Premises Expenses actually incurred during the prior Lease
year, so that Landlord shall reimburse Tenant for any excess paid by Tenant, and
Tenant shall pay any deficiency to Landlord within ten (10) days of demand.  If
Tenant disagrees with the accuracy of the Expenses as set forth in Landlord’s
itemization statement, Tenant shall give written notice to Landlord to that
effect, but shall nevertheless make payment in accordance with the terms of this
Paragraph.

 

(g)           Landlord shall permit Tenant to inspect its records with respect
to the Expenses at a mutually convenient time and place.  Any information
obtained by Tenant pursuant to the provisions of this Paragraph shall be treated
as confidential, except in any litigation between the parties.

 

5

--------------------------------------------------------------------------------


 

(h)           If due to a change in the laws presently governing taxation, any
franchise tax or tax on income, profit, rentals or occupancies from or of the
Premises shall be levied or imposed against the Landlord (other than business
privilege tax, which is considered an Expense) in lieu of any tax or assessment
that would otherwise constitute a real estate tax, such franchise, income,
profit tax or tax on rentals shall be deemed to be a real estate tax and
included as part of the Expenses.

 

5.             SECURITY DEPOSIT.  INTENTIONALLY DELETED

 

6.             USE.  The Premises shall be used only for the Permitted Use and
shall not be used for any other purpose.  Tenant will not use, and will not
permit the use of, the Premises for any purpose which is unlawful or in
violation of any statute, ordinance, rule, regulation or restriction governing
the use of the Premises.

 

7.             SERVICES AND FACILITIES.  The following services and facilities
shall be supplied by Landlord to Tenant in connection with Tenant’s use of the
Premises, in common (where applicable) with other tenants of the Building:

 

(a)           The cost of the services described in this Paragraph are to be
included as part of the Premises Expenses, except for electricity and gas, which
shall be billed directly to the Tenant from the utility companies.

 

(b)           Landlord shall furnish and maintain HVAC equipment and facilities
for the Premises, in accordance with Tenant’s layout and specifications, for the
comfortable occupancy of the Premises.  Comfortable Occupancy shall mean
temperatures of 68°-75°F throughout the Premises on a year-round basis (Winter:
interior 68o F (no humidity control) at outdoor conditions 10o F DB, Summer:
interior 75o F (at 50% RH) at outdoor conditions 93o F DB / 75o F WB), provided
Tenant does not exceed an electrical load of six (6) watts per square foot and
an occupancy level of one person for each 150 square feet. If Comfortable
Occupancy cannot be maintained under the conditions set forth above, Tenant
shall give notice to Landlord and Landlord shall review Tenant’s observations.
HVAC shall be under Tenant’s control with respect to the hours of operation. 
Tenant shall pay directly for the electricity and gas it consumes for HVAC.

 

(c)           Landlord shall maintain and repair the HVAC, electrical and
plumbing systems servicing the Premises, the ceiling and lighting in the
Premises, and the Building, its common areas, exterior, and all of the Building
systems in a first class manner.  The costs of this maintenance shall be
included as part of the Expenses.

 

(d)           Landlord shall provide lamping of all lighting fixtures in the
Premises.

 

(e)           Landlord shall have no responsibility or liability to Tenant, nor
shall there be any abatement in rent, for any failure to supply any services or
facilities as provided herein during such period as Landlord deems advisable or
necessary in order to make repairs, alternations or improvements or because of
labor disturbances, strikes, accidents or any other causes beyond Landlord’s
control.

 

6

--------------------------------------------------------------------------------


 

(f)            Landlord shall be responsible, at Landlord’s sole cost and
expense, for structural repairs and replacement of HVAC units installed in the
Building.  Except as otherwise provided in Paragraph 7(c) hereof, these repairs
shall not be included as part of the Expenses.

 

8.             UTILITIES.  Landlord shall install meters for measuring Tenant’s
electric and gas usage and all other utility services to the Premises, and
Tenant shall pay the utility company directly for such usage, which shall be in
addition to the Expenses as defined herein.

 

9.             CONSTRUCTION OF BUILDING.

 

(a)           Landlord has constructed the Building on the Land in accordance
with its plans and specifications for the Building.

 

(b)           If the Landlord is delayed at any time in the progress of
constructing any improvements to the Premises by changes requested by Tenant, by
labor disputes, unavailability of materials or supplies, fire, war or civil
disobedience, unusual delay in transportation, unavoidable casualties, acts of
God, or any other cause beyond the Landlord’s control, the Commencement Date
shall be extended for a period of time equal to the period of such delay.

 

(c)           Landlord warrants and represents to Tenant that no part of the
Premises or Building (including the walls, ceilings, structural steel, flooring
and pipes) shall be wrapped, insulated or fireproofed with any asbestos,
asbestos-containing material or other hazardous material.

 

10.           BUILDING STANDARD WORK ALLOWANCE.

 

(a)           Subject to Landlord’s prior review and approval from an
engineering standpoint, Tenant, at its sole cost and expense shall construct the
interior improvements to be made to the Premises in accordance with and as
indicated on Tenant’s plans and specifications, attached hereto as Exhibit “C”. 
All such work shall be performed by Landlord’s contractor and billed at the rate
of the subcontractor’s or supplier’s cost plus a total of 15% for construction
management fee, overhead, and builder’s profit.

 

(b)           If, following written agreement by Tenant and Landlord, additional
work is performed in the Premises by the Landlord, Tenant agrees to pay for the
excess amount promptly upon billing therefor.

 

11.           SIGNS. Landlord agrees to allow exterior signage as described on
Exhibit “D”. All such signage shall be constructed and maintained at Tenant’s
expense

 

12.           AFFIRMATIVE COVENANTS OF TENANT.  Tenant covenants and agrees that
it will without demand:

 

(a)           Comply with all requirements of any governmental authorities which
apply to Tenant’s use of the Premises.  Promptly comply, or cause compliance,
with all laws and ordinances and the orders, rules, regulations and requirements
of all federal, state, county and municipal governments and appropriate
departments, commissions, boards and officers thereof, foreseen or

 

7

--------------------------------------------------------------------------------


 

unforeseen, ordinary or extraordinary, and whether or not within the present
contemplation of the parties hereto or involving any change of governmental
policy and irrespective of the cost thereof, which may be applicable to the
Premises, including, without limitation, the fixtures and equipment thereof and
the use or manner of use of the Premises.

 

(b)           Comply with the rules and regulations from time to time made by
Landlord for the safety, care, upkeep and cleanliness of the Premises, the
Building and the Land.  Tenant agrees that such rules and regulations shall,
when written notice thereof is given to Tenant, form a part of this Lease.

 

(c)           Keep the Premises and Building Common Area in good order and
condition, excepting only ordinary wear and tear and damage by accidental fire
or other casualty not occurring through the action or negligence of Tenant or
its agents, employees and invitees.

 

(d)           Peaceably deliver up and surrender possession of the Premises to
Landlord at the expiration or sooner termination of this Lease, in the same
condition in which Tenant has agreed to keep the Premises during the term of
this Lease, and promptly deliver to Landlord at its office all keys for the
Premises.

 

(e)           Give to Landlord prompt written notice of any accident, fire or
damage occurring on or to the Premises within twenty-four (24) hours of
occurrence thereof.

 

(f)            Give to Landlord a copy of any written notice concerning the
Premises within twenty-four (24) hours of Tenant’s receipt thereof.

 

(g)           Cause its employees and visitors to park their cars only in those
portions of the parking area as may be designated for that purpose by Landlord,
and not use or permit the use of any more parking spaces in the parking area
than are permitted in Paragraph 1 herein.

 

(h)           Promptly upon Landlord’s request, deliver to Landlord’s lender
copies of Tenant’s annual financial statements for the past two (2) years.

 

13.           NEGATIVE COVENANTS OF TENANT.  Tenant covenants and agrees that it
will do none of the following without the prior written consent of Landlord:

 

(a)           Place or allow to be placed any sign, projection or device upon
the Premises or on the inside or outside of the Building contrary to the
provisions of this Lease.

 

(b)           Make any alterations, improvements or additions to the Premises. 
All alterations, improvements, additions or fixtures, whether installed before
or after the execution of this Lease, shall remain upon the Premises at the
expiration or sooner termination of this Lease and become the property of
Landlord, unless Landlord, prior to the termination of this Lease, shall have
given written notice to Tenant to remove the same, in which event Tenant shall
remove such alterations, improvements and additions or fixtures, and restore the
Premises to the same good order and condition in which they were upon initial
occupancy.  However, notwithstanding the provisions of the preceding paragraph,
Tenant may remove any alterations, improvements, additions or fixtures that are
reasonably removable, without causing excessive damage to the Premises, that are
or will be installed as part of the

 

8

--------------------------------------------------------------------------------


 

Interior Improvements set forth in Exhibit “C” hereto or installed by Tenant at
Tenant’s cost during the term of this Lease, providing Tenant restores the
Premises to the same good order and condition in which they were upon initial
occupancy, reasonable wear and tear excepted.

 

(c)           Do or suffer to be done any act objectionable to any insurance
company whereby the insurance or any other insurance now in force or hereafter
placed on the Premises or the Building shall become void or suspended, or
whereby the same shall be rated as a more hazardous risk than at the date of the
signing of this Lease.  In case of a breach of this covenant (in addition to all
other remedies herein given to Landlord) Tenant agrees to pay Landlord as
additional rent any and all increases of premiums on insurance reasonably
carried by Landlord on the Premises or the Building caused in any way by the use
or occupancy of the Premises by the Tenant.

 

14.           NO MECHANICS’ LIENS.

 

(a)           Subsequent to the Commencement Date, any construction work
performed by or at the direction of Tenant within the Premises shall be
performed in a good and workmanlike manner, and in accordance with the
requirements of all applicable laws.  Tenant, at its sole cost and expense,
shall apply for and provide with reasonable diligence all necessary permits and
licenses required for any such construction work.  Prior to the commencement of
any work or delivery of any materials to the Premises, Building or Land, Tenant
shall cause each contractor to sign a Waiver of Right to File Mechanics’ Liens
and Mechanics’ Lien Claims, which shall be filed in the Office of the
Prothonotary in the Court of Common Pleas of Berks County, Pennsylvania.  Tenant
shall keep the Premises, Building and Land free from any and all liens arising
out of any work performed, materials furnished or obligations incurred by or for
Tenant, and agrees to bond against or discharge any mechanic’s or materialmen’s
lien within ten (10) days after the filing or recording of any such lien. 
Tenant shall reimburse Landlord for any and all costs and expenses which may be
incurred by Landlord by reason of the filing of any such liens and/or the
removal of same, such reimbursement to be made within ten (10) days after
Landlord has given Tenant a statement setting forth the amount of such costs and
expenses.  The failure of Tenant to pay any such amount to Landlord within such
10-day period shall carry with it the same consequences as failure to pay any
installment of rent hereunder.

 

(b)           Prior to the commencement of any work hereunder, Tenant shall
cause each of its contractors to indemnify Landlord and hold it harmless from
and against all personal injury and property damage liability incurred during
the course of its work and to provide a builder’s “all-risk” insurance policy,
which policy will be in force during the entire term of the work being performed
on the Premises.  The insurance shall be in an amount acceptable to the Landlord
and the Tenant, and shall name the Tenant, the Landlord and the Landlord’s
lender, as their respective interests may appear, as additional insureds.  The
insurance coverage shall provide for at least thirty (30) days’ notice of
cancellation, non-renewal or change.  A certificate of insurance satisfactory to
the Tenant, Landlord and Landlord’s lender, shall be submitted to the Landlord
and the Landlord’s lender prior to the commencement of any work in the Premises.

 

(c)           Within thirty (30) days after completion of any construction in
the Premises, Tenant shall deliver to Landlord a complete set of “as built”
plans of such work, including without limitation, architectural, mechanical,
plumbing and electrical plans, certified to Landlord by a duly licensed
Pennsylvania engineer.

 

9

--------------------------------------------------------------------------------


 

15.           LANDLORD’S RIGHT TO ENTER.  Tenant shall permit Landlord,
Landlord’s agents, servants, employees, and prospective buyers or any other
persons authorized by Landlord, to inspect the Premises at any time, and to
enter the Premises for the purposes of cleaning and, if Landlord shall so elect,
for making reasonable alterations, improvements or repairs to the Building, or
for any reasonable purpose in connection with the operation and maintenance of
the Building, and during the last one (1) year of the term of this Lease, for
the purpose of exhibiting the same for sale or lease.  Landlord or its agents
shall have the right (but shall not be obligated) to enter the Premises in any
emergency at any time without prior notice to Tenant, but Landlord shall notify
Tenant by telephone of such entry either during or immediately following such
emergency.

 

16.           RELEASE OF LANDLORD.

 

(a)           Unless caused by the negligence of Landlord, or unless Landlord
fails to perform its duties under this lease, Tenant shall be responsible for
and hereby relieves Landlord from any and all liability by reason of any injury,
loss, or damage to any person or property in the Premises, whether the same be
due to fire, breakage, leakage, water flow, gas, use, misuse, or defects
therein, or condition anywhere in the Premises, failure of water supply or light
or power or electricity, wind, lightning, storm, or any other cause whatsoever,
whether the loss, injury or damage be to the person or property of Tenant or any
other persons.

 

(b)           Tenant acknowledges that Tenant has inspected the Premises and
that the Premises are being leased “AS IS” as a result of such inspection and
not as a result of any representations made by Landlord.  Landlord makes no
representation or warranty to Tenant, express or implied, that the Premises are
free from hazardous or toxic substances, materials or wastes which are or become
regulated by any federal, state or local governmental authority or that the
Premises are in compliance with any federal, state or local environmental laws
or regulations.  Tenant acknowledges that the Premises are in a reasonable and
acceptable condition of habitability for their intended use, and the agreed
rental payments are fair and reasonable.

 

(c)           Tenant acknowledges and agrees that Landlord shall not be liable
to Tenant for any loss to Tenant or injury to its property or to the property of
any other person by reason of the construction of the Building and other
improvements located upon the Premises, the materials used in said construction,
the design thereof, the condition thereof, any defects therein, or any
alterations, additions, improvements, changes or replacements thereto and
thereof.

 

(d)           Landlord shall not be liable to Tenant for any damages,
compensation, or claim by reason of the inconvenience or annoyance arising from
the necessity of repairing any portion of the Premises or the Building or
improvements erected thereon, interruption in the use or occupancy thereof, or
the termination of this Lease by reason of the partial or total destruction of
the Premises or the Building and improvements erected thereon.

 

(e)           Without limiting the effect of the release stated in
Paragraphs 16(a) through (d) above, Landlord shall not be deemed in breach of
this Lease for any reason whatsoever unless (i) Tenant shall have delivered to
Landlord written notice setting forth the specific details of all facts, events
or occurrences upon which Tenant relies in asserting such breach, and
(ii) Landlord shall have failed to cure the alleged breach within thirty (30)
days of receipt of such written notice, it being agreed that any breach which is
of a type that reasonably requires longer than thirty (30) days to cure

 

10

--------------------------------------------------------------------------------


 

shall be deemed cured within such 30-day period if Landlord commences to cure
such breach within such 30-day period and diligently proceeds to complete the
cure of such breach thereafter.

 

17.           ASSIGNMENT AND SUBLETTING.

 

(a)           Except as otherwise provided in the immediately following
sentence, Tenant shall not assign, mortgage or pledge this Lease, or sublet the
Premises or any part thereof, or permit any other person to occupy the Premises
or any part thereof, without the prior written consent of Landlord.  Such prior
consent shall not be required if Tenant makes an assignment or sublease to
(i) any corporation or other legal entity which owns directly or indirectly all
or substantially all of the stock of Tenant, (ii) any corporation or other legal
entity of which more than one-half the stock is owned by Tenant, or (iii) any
corporation into which Tenant may be converted or with which Tenant may be
merged, provided that prior to taking possession of any part of the Premises,
such corporation or other legal entity shall sign an assumption agreement in
form satisfactory to Landlord, whereby such corporation or other legal entity
agrees to be bound by the terms and conditions of this Lease.

 

(b)           Landlord shall not withhold its consent to any assignment or
subletting to any corporation or other legal entity having financial strength
the same as or greater than the present financial strength of Tenant.

 

(c)           Any assignment or subletting, even with the consent of Landlord,
shall not release Tenant from liability for payment of rent or any other charges
hereunder or from any of the other obligations under this Lease, and any
additional consideration resulting from such assignment or subletting in excess
of the rent specified herein shall be additional rent hereunder, due and payable
to Landlord.  The acceptance of rent from any other person shall not be deemed
to be a waiver of any of the provisions of this Lease or to be a consent to any
assignment or subletting.  Upon any assignment of this Lease or subletting of
the Premises, a change in any respect of the use of the Premises from the use
actually employed by the original Tenant shall require the prior written consent
of Landlord.

 

18.           ENVIRONMENTAL COMPLIANCE.  Tenant shall not cause or permit any
hazardous substance, material or waste (as defined in any applicable
environmental law, rule or regulation) to be brought upon or used in or about
the Premises.  Tenant shall cause the Premises to be used at all times in
compliance with all applicable environmental laws, rules and regulations.  Any
failure of Tenant to comply with the covenants contained in this Paragraph shall
be covered by the indemnification provisions of Paragraph 19 herein and shall be
subject to all other rights and remedies available to Landlord.  In no event
shall Landlord be responsible for any damage resulting from any contamination to
the Premises or otherwise, unless caused by Landlord.

 

19.           INDEMNIFICATION.  Tenant agrees to indemnify Landlord against loss
and save Landlord harmless from and against (a) any breach or default in the
performance of any covenant or agreement to be performed by Tenant under the
terms of this Lease, (b) any and all claims, damages, and liabilities arising
from anything done in or about the Premises during the term of this Lease by
Tenant or any of its agents, contractors, servants, employees, invitees or
licensees, (c) any act or negligence of Tenant or any of its agents,
contractors, servants, employees, invitees or licensees, including any accident,
injury or damage whatsoever caused to any person, in or about the Premises, and
(d) all costs, reasonable counsel fees, expenses and liabilities incurred in
connection with any such claim for which indemnification has been provided under
this Paragraph.  In case any action or proceeding shall be

 

11

--------------------------------------------------------------------------------


 

brought against Landlord by reason of any such claim, Tenant, upon notice from
Landlord, shall reimburse Landlord for its counsel fees incurred in defending
such action or proceeding.  Tenant shall, within ten (10) days following notice
to it of any claim of a third party relating to Tenant’s use or occupancy of the
Premises or to the performance or non-performance by Tenant of its obligations
under this Lease, give written notice to the Landlord of such claim.  Landlord
agrees to indemnify Tenant against loss and save Tenant harmless from and
against (a) any breach or default in the performance of any covenant or
agreement to be performed by Landlord under the terms of this Lease, (b) any and
all claims, damages, and liabilities arising from anything done in or about the
Premises during the term of this Lease by Landlord or any of its agents,
contractors, servants, employees, invitees or licensees, (c) any act or
negligence of Landlord or any of its agents, contractors, servants, employees,
invitees or licensees, including any accident, injury or damage whatsoever
caused to any person, in or about the Premises, and (d) all costs, reasonable
counsel fees, expenses and liabilities incurred in connection with any such
claim for which indemnification has been provided under this Paragraph.  In case
any action or proceeding shall be brought against Tenant by reason of any such
claim, Landlord, upon notice from Tenant, shall reimburse Tenant for its counsel
fees incurred in defending such action or proceeding.  Landlord shall, within
ten (10) days following notice to it of any claim of a third party relating to
the performance or non-performance by Landlord of its obligations under this
Lease, give written notice to the Tenant of such claim.  The provisions of this
Paragraph 19 shall survive the expiration or termination of this Lease.

 

20.           LIABILITY INSURANCE.

 

(a)           Tenant, at its own cost and expense, shall obtain during the term
of this Lease, and any renewals or extensions thereof, commercial general
liability insurance in companies acceptable to Landlord, naming Landlord and
Tenant as the insureds, in an amount not less than One Million Dollars
($1,000,000.00), and providing for at least thirty (30) days’ prior written
notice to Landlord of cancellation, nonrenewal, or modification.

 

(b)           Upon the signing of this Lease, Tenant shall deliver to Landlord a
copy of the policy evidencing such insurance.  At least thirty (30) days before
the expiration of such policy and any renewal policies, Tenant shall deliver to
Landlord a copy of the renewal policy.

 

21.           FIRE OR OTHER CASUALTY.

 

(a)           If during the term of this Lease or any renewal or extension
thereof, the Premises or the Building is totally destroyed or is so damaged by
fire or other casualty not occurring through the fault or negligence of Tenant
or those employed by or acting for Tenant to the extent that the same cannot be
repaired or restored within one hundred eighty (180) days from the date of the
happening of such damage, or if such damage or casualty is not included in the
risks covered by Landlord’s fire insurance, then Landlord shall have the option
to terminate this Lease upon written notice to Tenant, whereupon this Lease
shall absolutely cease and terminate and the rent shall abate for the balance of
the term.  In such case, Tenant shall pay the rent apportioned to the date of
damage and Landlord may enter upon and repossess the Premises without further
notice.

 

(b)           If Landlord chooses to restore the Premises, Landlord shall repair
whatever portion of the Premises that may have been damaged by fire or other
casualty insured as aforesaid, and the rent shall be apportioned during the time
Landlord is in possession, taking into

 

12

--------------------------------------------------------------------------------


 

account the proportion of the Premises rendered untenantable and the duration of
Landlord’s possession.

 

(c)           If the damage caused as above renders less than twenty-five per
cent (25%) of the Premises unfit for occupancy, Landlord shall repair whatever
portion of the Premises that may have been damaged by fire or other casualty
insured as aforesaid, and the rent accrued or accruing shall not be apportioned
or suspended, however if Tenant does not have use of three (3) exam rooms, the
x-ray unit and mechanical room functions, the damage shall be treated as if
twenty-five per cent (25%) or more of the Premises is unfit for occupancy as
stated above.

 

(d)           If said damage by fire or other casualty was caused by the action
or negligence of Tenant or its agents, employees or invitees, Tenant shall not
be entitled to any abatement or apportionment of the rent.

 

(e)           Tenant, at its own cost and expense, shall obtain during the term
of this Lease, and any renewals or extensions thereof, content insurance for the
full replacement value of its personalty used in Tenant’s daily operations of
the Permitted Use.

 

22.           WAIVER OF SUBROGATION.  Landlord and Tenant shall each endeavor to
procure an appropriate clause in, or endorsement on, any fire and extended
coverage insurance covering the Premises and Building and personal property,
fixtures, and equipment located thereon or therein, pursuant to which the
insurance companies waive subrogation or consent to a waiver of right of
recovery.  Each party hereto hereby agrees that it will not make any claim
against or seek to recover from the other for any loss or damage to its property
or the property of others resulting from fire or other hazards covered by such
fire and extended coverage insurance except as expressly provided in this Lease;
provided, however, that the release, discharge, exoneration, and covenant not to
sue herein contained shall be  limited by the terms and provisions of the waiver
of subrogation clauses and/or endorsements consenting to a waiver of right of
recovery and shall be coextensive therewith.

 

23.           NO IMPLIED EVICTION.  Notwithstanding any inference to the
contrary herein contained, it is understood that the exercise by Landlord of any
of its rights hereunder, including (without limitation) cessation of services as
described in Paragraph 27(c)(ii), shall never be deemed an eviction
(constructive or otherwise) of Tenant, or a disturbance of its use of the
Premises, and shall in no event render Landlord liable to Tenant or any other
person, so long as such exercise of rights is in accordance with the foregoing
terms and conditions.

 

24.           CONDEMNATION.  If the whole of the Premises shall be acquired or
condemned by eminent domain, then the term of this Lease shall cease and
terminate as of the date on which possession of the Premises is required to be
surrendered to the condemning authority.  All rent shall be paid up to the date
of termination.  A partial condemnation shall not be cause for termination of
this Lease.  Tenant hereby expressly waives any right or claim to any part of
any condemnation award or damages and hereby assigns to Landlord any such right
or claim to which Tenant might become entitled.

 

25.           LANDLORD’S RIGHT TO PAY TENANT EXPENSES.  If Tenant shall at any
time fail to pay any utility or other charges or to take out, pay for, maintain
or deliver any of the insurance policies provided for herein, or shall fail to
make any other payment or perform any other act which Tenant is obligated to
make or perform under this Lease, then without waiving, or releasing Tenant
from, any obligations of Tenant contained in this Lease, Landlord may, but shall
not be obligated

 

13

--------------------------------------------------------------------------------


 

to, pay any such charge, effect any such insurance coverage and pay premiums
therefor, and may make any other payment or perform any other act which Tenant
is obligated to perform under this Lease, in such manner and to such extent as
shall be necessary.  In exercising any such rights, Landlord may pay any
necessary and incidental costs and expenses, employ counsel and incur and pay
reasonable attorneys’ fees.  All sums so paid by Landlord and all necessary and
incidental costs and expenses in connection with the performance of any such act
by Landlord, together with interest thereon at the rate of twelve percent (12%)
per annum from the date of the making of such expenditure by Landlord, shall be
deemed additional rent hereunder and, except as otherwise expressly provided in
this Lease, shall be payable to Landlord after ten (10) days’ written notice
thereof.  Tenant covenants to pay any such sum or sums with interest as
aforesaid and Landlord shall have (in addition to any other right or remedy of
the Landlord) the same rights and remedies in the event of nonpayment thereof by
Tenant as in the case of default by Tenant in the payment of rent.

 

26.           EVENTS OF DEFAULT.  The occurrence of each of the following events
shall be an “Event of Default” hereunder:

 

(a)           Tenant does not pay in full when due any installment of rent,
additional rent or any other charges, expenses or costs herein agreed to be paid
by Tenant for a period of five (5) days after receipt of notice that same has
not been paid when due; provided that in the event Tenant shall have received
three (3) such written notices within any period of twelve (12) consecutive
months, then during the remainder of the twelve (12) consecutive month period
after Tenant shall have received its first written notice from Landlord, Tenant
shall thereafter be in default hereunder whenever Tenant shall fail to pay any
sum owing under this Lease when due, without the necessity of sending any
written notice of nonpayment;

 

(b)           Tenant violates or fails to perform or comply with any
non-monetary term, covenant, condition, or agreement herein contained and fails
to cure such default within thirty (30) days of notice thereof from Landlord,
provided, however, if such default cannot be cured with reasonable diligence
within such thirty (30) day period, the time for cure of same shall be deemed
extended for such additional time as is reasonably necessary to cure same with
due diligence for an additional period not to exceed thirty (30) days;

 

(c)           Tenant vacates the Premises;

 

(d)           Tenant shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent or shall file any petition or answer seeking
any reorganization, arrangement, recapitalization, readjustment, liquidation or
dissolution or similar relief under any present or future bankruptcy laws of the
United States or any other country or political subdivision thereof, or shall
seek or consent to or acquiesce in the appointment of any trustee, receiver, or
liquidator of all or any substantial part of Tenant’s properties, or shall make
an assignment for the benefit of creditors, or shall admit in writing Tenant’s
inability to pay Tenant’s debts generally as they become due; or

 

(e)           If an involuntary petition in bankruptcy shall be filed against
Tenant seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future
bankruptcy laws of the United States or any other state or political subdivision
thereof, and if within sixty (60) days after the commencement of any such
proceeding against Tenant, such proceedings shall not have been dismissed, or
if, within sixty (60) days after the

 

14

--------------------------------------------------------------------------------


 

appointment, without the consent or acquiescence of Tenant, or any trustee,
receiver or liquidator of the Tenant or of all or any substantial part of
Tenant’s property, such appointment shall not have been vacated or stayed on
appeal or otherwise, or if, within sixty (60) days after the expiration of any
such stay, such appointment shall not have been vacated.

 

27.           LANDLORD’S REMEDIES.

 

(a)           Upon the occurrence of any Event of Default, Landlord may, at its
option and without any further notice to Tenant, terminate this Lease, whereupon
the estate hereby vested in Tenant shall cease and any and all other right,
title and interest of Tenant hereunder shall likewise cease without notice or
lapse of time, as fully and with like effect as if the entire term of this Lease
had elapsed, but Tenant shall continue to be liable to Landlord as hereinafter
provided.

 

(b)           Upon the occurrence of any Event of Default, or at any time
thereafter, Landlord, in addition to and without prejudice to any other rights
and remedies Landlord shall have at law or in equity, shall have the right to
re-enter the Premises, either by force or otherwise, and recover possession
thereof and dispossess any or all occupants of the Premises in the manner
prescribed by the statute relating to summary proceedings, or similar statutes,
but Tenant in such case shall remain liable to Landlord as hereinafter provided.

 

(c)           In case of any Event of Default, re-entry, expiration and/or
dispossession by summary proceedings, whether or not this Lease shall have been
terminated as aforesaid:

 

(i)  All delinquent rent, additional rent and all other sums required to be paid
by Tenant hereunder shall become payable thereupon and shall be paid up to the
time of such re-entry, expiration and/or dispossession, and all accelerated
payments due under subparagraphs 10(a) and (b) hereof shall become immediately
due and payable;

 

(ii)  Landlord shall have the right, in its sole discretion, to terminate
immediately and without any notice to Tenant, all services which are to be
supplied by Landlord pursuant to the terms of this Lease, including without
limitation, all janitor service and the maintenance and repair responsibilities
described in Paragraph 7 hereof;

 

(iii)  Landlord shall have the right, but not the obligation, to relet the
Premises or any part or parts thereof for the account of Tenant, either in the
name of Landlord or otherwise, for a term or terms which may, at Landlord’s
option, be less than or exceed the period which would otherwise have constituted
the balance of the term of this Lease and on such conditions (which may include
concessions or free rent) as Landlord, in its reasonable discretion, may
determine and may collect and receive the rents therefor; Landlord shall in no
way be responsible or liable for any failure to relet the Premises or any part
thereof, or for any failure to collect any rent due upon any such reletting; and

 

(iv)  Tenant shall reimburse Landlord for any expenses that Landlord may incur
in connection with recovering possession of the Premises and any reletting
thereof, such as court costs, attorneys’ fees, brokerage fees, and the costs of
advertising and the costs of any alterations, repairs, replacements and/or
decorations in or to the Premises as Landlord, in Landlord’s sole judgment,
considers advisable and necessary for the purpose of such reletting of the
Premises; and the making of

 

15

--------------------------------------------------------------------------------


 

such alterations, repairs, replacements and/or decorations shall not operate or
be construed to release Tenant from liability hereunder as aforesaid.

 

(d)           If this Lease is terminated by Landlord pursuant to
Paragraph 27(a) hereof, Tenant nevertheless shall remain liable for all rent and
damages which may be due or sustained prior to such termination, together with
additional damages (the “Liquidated Damages”) which, at Landlord’s option, shall
be either:

 

(i)  an amount equal to (A) the rent and all other sums required to be paid by
Tenant hereunder during the period which would otherwise have constituted the
balance of the term of this Lease, and all damages, costs, fees and expenses
incurred by Landlord as a result of such Event of Default, including without
limitation, reasonable attorneys’ fees, costs and expenses incurred by Landlord
in pursuit of its remedies hereunder, less (B) the rent, if any, received by
Landlord, pursuant to any reletting of the Premises during the period which
would otherwise have constituted the balance of the term of this Lease; such
amount calculated pursuant to this Paragraph 27(d)(i)  shall be payable in
monthly installments, in advance, on the first day of each calendar month
following the occurrence of such Event of Default and continuing during the
period which would otherwise have constituted the balance of the term of this
Lease; or

 

(ii)  an amount equal to the Annual Minimum Rent, Premises Expenses, and all
other additional rent which was due and payable for the two (2) year period
immediately preceeding Tenant’s default.

 

(e)           In the event Tenant commits a default, or suffers a default to
exist, within ten (10) days after written demand, Tenant shall reimburse
Landlord for Landlord’s attorneys’ fees incurred by Landlord in the enforcement
of this Lease, regardless whether legal proceedings are or are not instituted,
which fees shall include any actions taken in connection with any bankruptcy
proceeding filed by or against Tenant.

 

(f)            Tenant shall pay Landlord interest at twelve percent (12%) per
annum on all failures to pay timely the rent, additional rent or any other sums
required to be paid by Tenant hereunder from the date such payment is due until
the date such payment is made to Landlord.  Any judgment obtained by the
Landlord as a result of the exercise of its rights and remedies under this Lease
shall bear interest at the rate of twelve percent (12%) per annum from the date
of entry of such judgment through the date such judgment is paid in full.

 

(g)           Upon any termination of this Lease, whether by lapse of time, by
the exercise of any option by Landlord to terminate the same, or in any other
manner whatsoever, or upon any termination of Tenant’s right to possession
without termination of this Lease, Tenant shall immediately surrender possession
of the Premises to Landlord and immediately vacate the same, and remove all
effects therefrom, except such as may not be removed under other provisions of
this Lease.  If Tenant fails to surrender and vacate as aforesaid, Landlord may
forthwith re-enter the Premises, with or without process of law, and repossess
itself thereof as in its former estate and expel and remove Tenant and any other
persons and property therefrom, using such force as may be necessary, without
being deemed guilty of trespass, eviction, conversion or forcible entry and
without thereby waiving Landlord’s rights to rent or any other rights given
Landlord under this Lease or at law or in equity.  If Tenant shall not remove
all effects from the Premises as hereinabove provided, Landlord may, at its
option, remove

 

16

--------------------------------------------------------------------------------


 

any or all of said effects in any manner it shall choose and either dispose of
the same at Landlord’s sole discretion, or store the same without liability for
loss thereof, and Tenant shall pay Landlord, on demand, any and all expenses
incurred in such removal and also storage on said effects, if applicable, for
any length of time during which the same shall be in Landlord’s possession or in
storage.

 

28.           CONFESSION OF JUDGMENT FOR DAMAGES.  THIS PARAGRAPH SETS FORTH A
WARRANT OF ATTORNEY FOR AN ATTORNEY TO CONFESS JUDGMENT AGAINST THE TENANT.  IN
GRANTING THIS WARRANT OF ATTORNEY TO CONFESS JUDGMENT AGAINST THE TENANT, TENANT
HEREBY KNOWINGLY, INTELLIGENTLY AND VOLUNTARILY, AND, ON THE ADVICE OF SEPARATE
COUNSEL OF TENANT, UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS TENANT HAS OR MAY
HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE
CONSTITUTIONS AND LAWS OF THE UNITED STATES AND THE COMMONWEALTH OF
PENNSYLVANIA.

 

TENANT HEREBY AUTHORIZES ANY ATTORNEY OF ANY COURT OF RECORD, UPON THE
OCCURRENCE OF ANY EVENT OF DEFAULT, TO APPEAR IMMEDIATELY THEREAFTER AS ATTORNEY
FOR THE TENANT AND ALL PERSONS CLAIMING UNDER THE TENANT IN ANY COMPETENT COURT
AND TO CONFESS JUDGMENT OR JUDGMENTS AND SUCCESSIVE JUDGMENTS BY CONFESSION
(WITHOUT STAY OF EXECUTION OR APPEAL) IN FAVOR OF THE LANDLORD AND ALL PERSONS
CLAIMING UNDER THE LANDLORD AND AGAINST THE TENANT AND ALL PERSONS CLAIMING
UNDER THE TENANT FOR ALL AMOUNTS THEN DUE UNDER THIS LEASE, TOGETHER WITH AN
ATTORNEY’S COLLECTION COMMISSION EQUAL TO TEN PERCENT (10%) OF THE TOTAL OF SUCH
AMOUNTS, WITHOUT ANY LIABILITY ON THE PART OF  THE SAID ATTORNEY, FOR WHICH THIS
SHALL BE A SUFFICIENT WARRANT, AND THEREUPON A WRIT OF EXECUTION WITH CLAUSE FOR
COSTS, OR OTHER PROCESS FOR SIMILAR PURPOSES, MAY ISSUE FORTHWITH WITHOUT ANY
PRIOR WRIT OR PROCEEDING WHATSOEVER, AND THE TENANT AND ALL PERSONS CLAIMING
UNDER THE TENANT HEREBY WAIVE ALL EXEMPTION LAWS AND INQUISITION ON REAL
PROPERTY AND RELEASE TO THE LANDLORD AND ALL PERSONS CLAIMING UNDER THE LANDLORD
ALL ERRORS AND DEFECTS WHATSOEVER IN ENTERING SUCH ACTION OR JUDGMENT, OR IN
CAUSING SUCH WRIT OF EXECUTION OR OTHER PROCESS TO BE ISSUED, OR IN ANY
PROCEEDING THEREON OR CONCERNING THE SAME, AND HEREBY AGREE THAT NO WRIT OF
ERROR OR OBJECTION OR EXCEPTION SHALL BE MADE OR TAKEN THERETO.  IF A COPY OF
THIS LEASE, VERIFIED BY AFFIDAVIT, IS FILED IN SAID ACTION, IT SHALL NOT BE
NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY, ANY LAW OR RULE OF
COURT TO THE CONTRARY NOTWITHSTANDING.  THIS WARRANT OF ATTORNEY SHALL NOT BE
EXHAUSTED BY ONE EXERCISE THEREOF, AND SHALL REMAIN IN FORCE AND SHALL BE
OPERATIVE FOR SUCCESSIVE EXERCISES THEREOF, FROM TIME TO TIME AS THE NEED MAY
ARISE, NOT ONLY WITH RESPECT TO THE TENANT BUT ALSO WITH RESPECT TO ALL PERSONS
CLAIMING UNDER THE TENANT.

 

29.           CONFESSION OF JUDGMENT IN EJECTMENT.  THIS PARAGRAPH SETS FORTH A
WARRANT OF ATTORNEY FOR AN ATTORNEY TO CONFESS JUDGMENT AGAINST THE TENANT.  IN
GRANTING THIS WARRANT OF ATTORNEY TO CONFESS

 

17

--------------------------------------------------------------------------------


 

JUDGMENT AGAINST THE TENANT, TENANT HEREBY KNOWINGLY, INTELLIGENTLY AND
VOLUNTARILY, AND, ON THE ADVICE OF SEPARATE COUNSEL OF TENANT, UNCONDITIONALLY
WAIVES ANY AND ALL RIGHTS TENANT HAS OR MAY HAVE TO PRIOR NOTICE AND AN
OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE CONSTITUTIONS AND LAWS OF THE
UNITED STATES AND THE COMMONWEALTH OF PENNSYLVANIA.

 

TENANT HEREBY AUTHORIZES THE PROTHONOTARY, CLERK OF COURT OR ANY ATTORNEY OF ANY
COURT OF RECORD, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, OR IN THE EVENT
THAT TENANT FAILS TO SURRENDER POSSESSION OF ALL OR ANY PART OF THE PREMISES AS
REQUIRED HEREIN, TO APPEAR FOR THE TENANT AND ALL PERSONS CLAIMING UNDER THE
TENANT IN ANY COMPETENT COURT AND CONFESS JUDGMENT IN EJECTMENT (WITHOUT STAY OF
EXECUTION OR APPEAL) IN FAVOR OF THE LANDLORD AND ALL PERSONS CLAIMING UNDER THE
LANDLORD AND AGAINST THE TENANT AND ALL PERSONS CLAIMING UNDER THE TENANT FOR
POSSESSION OF THE PREMISES, WITHOUT ANY LIABILITY ON THE PART OF THE SAID
ATTORNEY, FOR WHICH THIS SHALL BE A SUFFICIENT WARRANT, AND THEREUPON A WRIT OF
POSSESSION WITH CLAUSE FOR COSTS, OR OTHER PROCESS FOR SIMILAR PURPOSES, MAY
ISSUE FORTHWITH WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER, AND THE TENANT
AND ALL PERSONS CLAIMING UNDER THE TENANT HEREBY RELEASE TO THE LANDLORD AND ALL
PERSONS CLAIMING UNDER THE LANDLORD ALL ERRORS AND DEFECTS WHATSOEVER IN
ENTERING SUCH ACTION OR JUDGMENT, OR IN CAUSING SUCH WRIT OF POSSESSION OR OTHER
PROCESS TO BE ISSUED, OR IN ANY PROCEEDING THEREON OR CONCERNING THE SAME, AND
HEREBY AGREE THAT NO WRIT OF ERROR OR OBJECTION OR EXCEPTION SHALL BE MADE OR
TAKEN THERETO.  IF A COPY OF THIS LEASE, VERIFIED BY AFFIDAVIT, IS FILED IN SAID
ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY,
ANY LAW OR RULE OF  COURT TO THE CONTRARY NOTWITHSTANDING.  THIS WARRANT OF
ATTORNEY SHALL NOT BE EXHAUSTED BY ONE EXERCISE THEREOF, AND SHALL REMAIN IN
FORCE AND SHALL BE OPERATIVE FOR SUCCESSIVE EXERCISES THEREOF, FROM TIME TO TIME
AS THE NEED MAY ARISE, NOT ONLY WITH RESPECT TO THE TENANT BUT ALSO WITH RESPECT
TO ALL PERSONS CLAIMING UNDER THE TENANT.

 

30.           RIGHT OF ASSIGNEE OF LANDLORD.  The right to enforce all of the
provisions of this Lease may be exercised by any assignee of the Landlord’s
right, title and interest in this Lease in its, his, her or their own name, and
Tenant hereby expressly waives the requirements of any and all laws regulating
the manner and/or form in which such assignments shall be executed and
witnessed.

 

31.           REMEDIES CUMULATIVE.  All remedies given to Landlord herein and
all rights and remedies given to Landlord by law and equity shall be cumulative
and concurrent.  No termination of this Lease, or taking or recovering of
possession of the Premises, or entry of any judgment either for possession or
for any money claimed to be due Landlord, shall deprive Landlord of any other
action against Tenant for possession, or for any money due Landlord hereunder,
or for damages hereunder.  The exercise of or failure to exercise any remedy
shall not bar or delay the exercise of any other remedy.

 

18

--------------------------------------------------------------------------------


 

32.           TENANT’S WAIVERS.

 

(a)           If proceedings shall be commenced by Landlord to recover
possession of the Premises, either at the end of the term hereof or by reason of
an Event of Default or otherwise, Tenant expressly waives all rights to notice
in excess of five (5) days required by any Act of Assembly, including the Act of
April 6, 1951, P.L. 69, Art. V, Sec. 501, as amended, and agrees that in either
or any such case five (5) days’ notice shall be sufficient.  Without limitation
of or by the foregoing, Tenant hereby waives any and all demands, notices of
intention, and notice of action or proceedings which may be required by law to
be given or taken prior to any entry or re-entry by summary proceedings,
ejectment or otherwise, by Landlord, except as hereinbefore expressly provided
with respect to five (5) days’ notice.

 

(b)           Any notice to quit required by law previous to proceedings to
recover possession of the Premises or any notice of demand for rent on the day
when such is due and the benefit of all laws granting stay of execution, appeal,
inquisition and exemption are hereby waived by Tenant; provided, however, that
nothing in this paragraph shall be construed as a waiver of any notice
specifically mentioned or required by any other part of this Lease.

 

(c)           In the event of a termination of this Lease prior to the date of
expiration herein originally fixed, Tenant hereby waives all right to recover or
regain possession of the Premises, to save forfeiture by payment of rent due or
by other performance of the conditions, terms or provisions hereof, and, without
limitation of or by the foregoing, Tenant waives all right to reinstate or
redeem this Lease notwithstanding any provisions of any statute, law or decision
now or hereafter in force or effect and Tenant waives all right to any second or
further trial in summary proceedings, ejectment or in any other action provided
by any statute or decision now or hereafter in force or effect.

 

33.           ATTORNMENT.  In the event of the sale or assignment of Landlord’s
interest in the Premises or in the event of a foreclosure under any mortgage
made by Landlord covering the Premises, Tenant shall attorn to the purchaser and
recognize such purchaser as Landlord under this Lease.

 

34.           SUBORDINATION.  At the option of Landlord or Landlord’s lender, or
both of them, this Lease and the Tenant’s interest hereunder shall be subject
and subordinate at all times to any mortgage or mortgages, deed or deeds of
trust, or such other security instrument or instruments, including all renewals,
extensions, consolidations, assignments and refinances of the same, as well as
all advances made upon the security thereof, which now or hereafter become liens
upon the Landlord’s fee and/or leasehold interest in the Premises, and/or any
and all of the buildings now or hereafter erected or to be erected and/or any
and all of the Premises, provided, however, that in each such case, the holder
of such other security, the trustee of such deed of trust or holder of such
other security instrument shall agree that this Lease shall not be divested or
in any way affected by foreclosure or other default proceedings under said
mortgage, deed of trust, or other instrument or other obligations secured
thereby, so long as Tenant shall not be in default under the terms of this
Lease; and shall agree that this Lease shall remain in full force and effect
notwithstanding any such default proceedings.  Notwithstanding anything herein
to the contrary, any holder of any mortgage may at any time subordinate its
mortgage to this Lease, by notice in writing to Tenant, and thereupon this Lease
shall be deemed prior to such mortgage without regard to their respective dates
of execution and delivery and in that even such mortgage shall have the same
rights with respect to this Lease as though this Lease had been executed

 

19

--------------------------------------------------------------------------------


 

and delivered prior to the execution and delivery of the mortgage.

 

35.           EXECUTION OF DOCUMENTS.  The above subordination shall be
self-executing, but Tenant agrees upon demand to execute such other document or
documents as may be required by a mortgagee, trustee under any deed of trust, or
holder of a similar security interest, or any party to the types of documents
enumerated herein for the purpose of subordinating this Lease in accordance with
the foregoing.  Upon the expiration of ten (10) days after a formal written
notice, Tenant shall be deemed to have appointed Landlord and Landlord may
execute and deliver the required documents for and on behalf of Tenant.

 

36.           ESTOPPEL AGREEMENTS.  Tenant shall execute an estoppel agreement
in favor of any mortgagee or purchaser of Landlord’s interest herein, within ten
(10) days after requested to do so by Landlord or any such mortgagee or
purchaser.  Such estoppel agreement shall be in the form requested by Landlord
or such mortgagee or purchaser.

 

37.           CONDOMINIUM CONVERSION.  Tenant acknowledges that Landlord has
informed Tenant that Landlord, at any time in Landlord’s sole discretion, may by
recorded declaration, convert the fee ownership of the Building and the Land to
a condominium in accordance with the provisions of the Pennsylvania Uniform
Condominium Act (the “Act”).  In such event, the common areas of the Building
and the Land shall become Common Elements and/or Limited Common Elements, as
defined in the Act and as designated by Landlord, and the Common Expenses
pertaining thereto (as defined in the Act), as applicable, shall be included as
part of the Premises Expenses.  Tenant agrees upon demand to execute such
document or documents as may be required by Landlord in connection with any such
condominium conversion.

 

38.           NOTICES.  All notices required to be given by either party to the
other shall be in writing.  All such notices shall be deemed to have been given
upon delivery in person, or upon depositing in the United States mail, by
certified mail, return receipt requested, postage prepaid, or by delivery by
telefax, facsimile or telegraph, or by Federal Express or other nationally
recognized overnight delivery service, addressed to the parties at the addresses
shown in the summary pages at the front of this Lease or to such other address
which either party may hereafter designate in writing by notice given in a like
manner.

 

39.           BINDING EFFECT.  All rights and liabilities herein given to, or
imposed upon the respective parties hereto, shall extend to and bind the several
and respective heirs, personal representatives, successors and permitted assigns
of said parties.

 

40.           SURVIVAL OF VALID TERMS.  If any provision of this Lease shall be
invalid or unenforceable, the remainder of the provisions of this Lease shall
not be affected thereby, and each and every provision of this Lease shall be
enforceable to the fullest extent permitted by law.

 

41.           ENTIRE AGREEMENT.  This Lease and any exhibit, rider or addendum
that may be attached hereto set forth all the promises, agreements, conditions
and understandings between Landlord and Tenant relative to the Premises, and
there are no promises, agreements, conditions or understandings, either oral or
written, between them other than are herein set forth.  Except as herein
otherwise provided, no subsequent alteration, amendment, change or addition to
this Lease shall be binding upon Landlord or Tenant unless reduced to writing
and signed by them.

 

20

--------------------------------------------------------------------------------


 

42.           PROHIBITION AGAINST RECORDING.  This Lease shall not be recorded
and any attempted recording of this Lease shall constitute an Event of Default
hereunder.

 

43.           INTERPRETATION.  As used in this Lease and when required by
context, each number (singular or plural) shall include all numbers, and each
gender shall include all genders.  Time is and shall be of essence of each term
and provision of this Lease.  The term “person” as used herein means person,
firm, association or corporation, as the case may be.  If Tenant is more than
one person, all agreements, conditions, obligations, covenants, warrants of
attorney, waivers and releases made by Tenant shall be joint and several, and
shall bind and affect all persons who are defined as “Tenant” herein.

 

44.           LIABILITY OF LANDLORD.  The term “Landlord” as used herein means
the fee owner of the Premises from time to time.  In the event of the voluntary
or involuntary transfer of such ownership to a successor-in-interest of the
Landlord, the Landlord shall be automatically discharged and relieved of and
from all liability and obligations hereunder which shall thereafter accrue, and
Tenant shall look solely to such successor-in-interest for the performance and
obligations of the Landlord hereunder which shall thereafter accrue.  The
liability of Landlord and its successors-in-interest under or with respect to
this Lease shall be strictly limited to and enforceable solely out of its or
their interest in the Premises and shall not be enforceable out of any other
assets.

 

45.           CAPTIONS AND HEADINGS.  The captions and headings of the
paragraphs contained herein are for convenience of reference only and in no way
define, limit, describe, modify or amplify the interpretation, construction or
meaning of any provision of or the scope or intent of this Lease nor in any way
affect this Lease.  All Exhibits are an integral part of this Lease and are
attached hereto.

 

46.           NO BROKERAGE COMMISSION.  Landlord and Tenant represent and
warrant that no brokerage commission or similar compensation is due to any party
by reason of this Lease.  Each party hereby agrees to indemnify and hold the
other party harmless from and against any and all claims, costs, damages,
expenses, judgments or liability resulting from any claim for brokerage
commissions or similar compensation made by any party in connection with this
Lease.

 

47.           QUIET ENJOYMENT.  Upon Tenant’s compliance with the provisions of
this Lease, including the payment of all rent hereunder, Tenant shall peaceably
hold and enjoy the Premises during the term hereof without hinderance or
interruption by Landlord or any person claiming under Landlord.

 

48.           WAIVER OF TRIAL BY JURY.  Each party to this Lease agrees that any
suit, action, or proceeding, whether claim or counterclaim, brought or
instituted by any party hereto or any successor or assign of any party hereto or
with respect to this Lease or which in any way relates, directly or indirectly,
to the Premises or any event, transaction, or occurrence arising out of or in
any way in connection with the Premises, or the dealings of the parties with
respect thereto, shall be tried only by a court and not by a jury.  EACH PARTY
HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING.  TENANT ACKNOWLEDGES AND AGREES THAT THIS PARAGRAPH 48 IS A SPECIFIC
AND MATERIAL ASPECT TO THIS LEASE BETWEEN THE PARTIES AND THAT LANDLORD WOULD
NOT LEASE THE PREMISES TO THE TENANT IF THIS WAIVER OF JURY TRIAL SECTION WERE
NOT A PART

 

21

--------------------------------------------------------------------------------


 

OF THIS LEASE.

 

49.           OWNERS’ ASSOCIATION.  This Lease and all terms and provisions
hereof shall be under and subject, in all respects, to:  (a) the Declaration of
Covenants, Easements, Conditions and Restrictions for Wyomissing Corporate
Center, which is recorded in the Recorder of Deeds Office of Berks County,
Pennsylvania, and (b) the Articles of Incorporation and the Bylaws of The
Wyomissing Corporate Center Owners’ Association, Inc..  Tenant covenants and
agrees to comply with the terms of such written instruments insofar as they
pertain to any tenant of the Building and such tenant’s agents, servants,
employees, invitees, and business visitors.  Landlord covenants and warrants
that nothing in the documents referenced in (a) and (b) above inhibits Tenant’s
use, occupancy, access to or quiet enjoyment of the Premises or interferes with
Tenant’s rights granted under this Lease, and such documents shall not result in
any additional financial obligation to Tenant under this Lease other than those
Expenses defined herein and provided on Exhibit “B”.

 

22

--------------------------------------------------------------------------------


 

TENANT ACKNOWLEDGES THAT THIS LEASE CONTAINS, AT PARAGRAPHS 28 AND 29 HEREOF,
PROVISIONS FOR THE CONFESSION OF JUDGMENT AGAINST TENANT FOR MONEY AND FOR
POSSESSION OF REAL PROPERTY AND HAS REVIEWED AND UNDERSTANDS THE CONTENTS
THEREOF.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound to the
terms of this Lease, have caused this Lease to be duly executed this 5th day of
April, 2005.

 

THIS LEASE MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE PRESIDENT OR
VICE PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT SECRETARY, UNLESS THE
BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN
WHICH EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE,
MUST BE FURNISHED TO LANDLORD.

 

 

“LANDLORD”:

 

 

 

WYOMISSING PROFESSIONAL CENTER, INC.,

 

a Pennsylvania corporation

 

 

 

 

 

By

      /s/ Stephen J. Najarian

 

 

 

Stephen J. Najarian, President

 

 

 

 

 

“TENANT”:

 

 

 

PENN NATIONAL GAMING, INC.,

 

a Pennsylvania corporation

 

 

WITNESS:

 

 

 

By:

 /s/ Susan M. Montgomery

 

By:

/s/ Robert S. Ippolito

 

 

 

Name:

Susan M. Montgomery

 

Name:

Robert S. Ippolito

 

 

 

 

Date:

April 5, 2005

 

 

23

--------------------------------------------------------------------------------


 

CONSENT

 

INTENDING to be legally bound hereby, The Owners’ Association of Wyomissing
Professional Center, Inc. (or Wyomissing Corporate Center Owners’ Association
or, The Owners’ Association of Wyomissing Professional Center, Inc. or, The
Owner’s Association of Wyomissing Professional Center, West Campus, Inc.) 
hereby joins in and consents to the above Lease insofar as any of the above
provisions concern the parking area and any other common areas maintained by it.

 

 

OWNER’S ASSOCIATION OF WYOMISSING PROFESSIONAL CENTER, INC.

 

 

 

By:

/s/ Stephen J. Najarian

 

 

Exhibits

 

 

 

 

 

“A”

 

-

 

Preliminary Leased Premises

 

 

 

 

 

“B”

 

-

 

Expense Budget

 

 

 

 

 

“C”

 

-

 

Tenant Plans and Specifications

 

 

 

 

 

“D”

 

-

 

Permitted Exterior Signage

 

24

--------------------------------------------------------------------------------